Citation Nr: 0001784	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic liver disease, 
claimed as hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1971, from June 1975 to June 1978, and from July 1980 to 
August 1996.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a current medical 
diagnosis of any chronic liver disease, to include any form 
of hepatitis.  


CONCLUSION OF LAW

The veteran's claim for service connection for chronic liver 
disease, claimed as hepatitis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 597 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth at 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran currently maintains that while in service, in 
approximately 1981, he was advised that the flu-like symptoms 
from which he then suffered were manifestations of hepatitis, 
and that he was also advised that the disease would always be 
present within his system.  A review of the veteran's service 
medical records shows that in April 1982, he was seen for 
what was characterized as a "follow up" visit for 
hepatitis.  At the time, the veteran complained of feeling 
tired, and of experiencing frequent bouts of diarrhea, but no 
vomiting.  An undated treatment record indicates that the 
veteran was seen for flu-like symptoms, and an initial 
impression of "rule out hepatitis" was indicated, although 
no actual diagnosis of hepatitis is contained in any of the 
service medical records.  In any event, the report of a 
medical examination dated in May 1993 indicates a history of 
hepatitis B incurred in 1981.  

The veteran underwent a VA rating examination in February 
1997.  The report of that examination shows that the veteran 
reported experiencing flu-like symptoms in 1980 for 
approximately one month, and that he indicated that he was 
advised that he had hepatitis B. He did not report any 
current symptoms of hepatitis, but indicated that after an 
ultrasound examination, he was advised that his liver was 
large and fatty.  On examination, the veteran was not shown 
to have any symptoms of a chronic liver disease, to include 
any type of hepatitis.  Hepatitis B antigen and antibody were 
not detected.  The examiner concluded with an impression that 
there was no evidence of hepatitis B.  

Contemporaneous VA clinical treatment records dating from 
March 1996 through January 1998 show that in December 1996, 
the veteran was noted to have what was characterized as a 
"coarsened increase echogenicity compatible with fatty 
infiltration and/or hepatocellular disease (such as hepatitis 
and cirrhosis)."  No other mention of liver disease or 
hepatitis was included in the VA treatment records.  

In September 1998, the veteran underwent an additional VA 
rating examination.  He reported a history of hepatitis in 
1980 or 1981, and stated that when he experienced his first 
episode of yellow jaundice, he was given gamma globulin IM.  
He denied having been hospitalized or having undergone any 
blood transfusions or IV drug use.  There were apparently no 
subsequent episodes of hepatitis or jaundice.  The veteran 
denied experiencing any symptoms associated with liver 
disease or hepatitis.  Tests for hepatitis A, B, and C 
antigens were non-reactive.  The veteran's liver was 
otherwise found to be normal.  The examiner concluded with 
diagnoses of a history of jaundice in 1980 or 1981, no 
evidence of chronic liver disease, and no evidence of 
hepatitis A, B, or C.  Ultrasound of the liver was normal.  

In November 1999, the veteran appeared before the undersigned 
Board Member at a personal hearing at the RO, and testified 
that in 1980 while working in Army recruiting, he was 
contacted by a physician at Selfridge Air National Guard Base 
and was informed that tests showed that he had hepatitis B.  
Following this, he testified that members of his immediate 
family were required to take a gamma globulin injection as a 
preventative measure for hepatitis.  After this episode, the 
veteran stated that he was advised that he had a "fatty" 
liver, and that he was precluded from donating blood. The 
veteran testified that for a period of time following his 
initial diagnosis of hepatitis, he was required to undergo 
blood tests every three days.  In addition, the veteran 
testified that a Dr. Milner of the Detroit VA Medical Center 
(VAMC) conducted a Persian Gulf examination in October 1996, 
and that he reported finding Hepatitis B in the veteran's 
blood at that time.  

The Board has evaluated the above medical evidence, and must 
conclude that the veteran has not presented evidence of a 
well-grounded claim for a chronic liver disease, claimed as 
hepatitis.  The Board acknowledges that hepatitis was 
suspected in service.  However, it was never definitively 
diagnosed in service.  It is also  acknowledged that he was 
advised at the VAMC that he had a "fatty" infiltrate in his 
liver which was suggestive of hepatitis.  Even so, there is 
no competent medical evidence that he currently suffers from 
a chronic liver disease, to include hepatitis.  

The report of the veteran's service separation physical 
examination was negative for any indication of a chronic 
liver disease, and the reports of the February 1997 and 
September 1998 VA rating examinations contain the examiners' 
unequivocal conclusions that the veteran's tests were 
completely negative for any form of hepatitis or other liver 
disease.  Moreover, ultrasound examinations of the veteran's 
liver were shown to be completely normal.  The Board 
acknowledges the December 1996 VA treatment record indicating 
the presence of fatty infiltrates in the veteran's liver 
which were suggestive of hepatitis.  However, the subsequent 
VA rating examinations of February 1997 and September 1998 
failed to reveal any such findings.  In short, the most 
recent medical evidence does not indicate the presence of a 
current disability for which service connection can be 
granted.  

In addition, lay statements and testimony by the veteran that 
he currently suffers from a chronic liver disease, claimed as 
hepatitis, do not constitute medical evidence.  As a lay 
person, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  What is missing in this case are medical 
opinions, supported by medical evidence, that the veteran 
currently suffers from a liver disease, to include hepatitis, 
that is related to service.  Absent evidence of a present 
disability, the veteran's claim must be denied as not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a chronic liver disease, claimed as hepatitis.  
The Board has not been made aware of any additional relevant 
evidence which is available which could serve to well ground 
the veteran's claim for service connection.  As the duty to 
assist is not triggered here by a well-grounded claim, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  The Board 
also views its discussion as sufficient to inform the veteran 
of the evidence necessary to complete a well-grounded claim 
for service connection for a chronic liver disease, to 
include hepatitis.  See Robinette, 8 Vet. App. at 77, 78.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for chronic liver disease, claimed as 
hepatitis, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

